DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 3-4, 7-15, 18-19 and 21-26 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest:
“…an auxiliary branch coupled to the input at a first connection and coupled to the output at a second connection, the auxiliary branch including one or more auxiliary switches; and a controller coupled to the rectifier, the inverter, and the auxiliary branch, and configured to: receive input voltage information indicative of a voltage level of the AC input power; receive output voltage information indicative of a voltage level of the AC output power; select, based on the input voltage information and the output voltage information satisfying a first condition, a buck mode of operation; select, based on the input voltage information and the output voltage information satisfying a second condition, a freewheel mode of operation, wherein satisfying the second condition includes determining that the voltage level of the AC input power is less than the voltage level of the AC output power; operate the one or more main branch switches to generate the AC output power and provide the AC output power to the output responsive to the second condition being satisfied; and operate the one or more auxiliary switches to freewheel during flyback of the output inductor responsive to the second condition being satisfied.”
Regarding claim 13 the prior art of record, taken alone or in combination, fails to teach or fairly suggest:
“…selecting, based on a determination that the input voltage information and the output voltage information satisfy a first condition at a first time, a buck mode of operation; selecting, based on a determination that the input voltage information and the output voltage information satisfy a second condition at a second time, a freewheel mode of operation, wherein satisfying the second condition includes determining that the voltage level of the AC input power is less than the voltage level of the AC output power; operating the one or more main branch switches to generate the AC output power and provide the AC output power to the output responsive to the second condition being satisfied; and operating the one or more auxiliary switches to freewheel during flyback of the output inductor responsive to the second condition being satisfied.”
Regarding claim 21 the prior art of record, taken alone or in combination, fails to teach or fairly suggest:
“…an auxiliary branch coupled to the input at a first connection and coupled to the output at a second connection, the auxiliary branch having one or more auxiliary switches; and a controller coupled to the rectifier, the inverter, and the auxiliary branch, and configured to: receive input voltage information indicative of a voltage level of the AC input power; receive output voltage information indicative of a voltage level of the AC output power; select, based on the input voltage information and the output voltage information satisfying a first condition, a buck mode of operation; select, based on the input voltage information and the output voltage information satisfying a second condition, a freewheel mode of operation; select a stop mode of operation responsive to determining that a polarity of the voltage level of the AC input power is opposite a polarity of the voltage level of the AC output power; and communicate one or more control signals to at least one of the rectifier, the inverter, and the auxiliary branch based on the selected mode of operation.”
Claims 3-4, 7-12, 14-15, 18-19, and 22-26 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836